Exhibit 10.2

 



Form of Warrant

 

THIS WARRANT AND THE SHARES ISSUABLE UPON EXERCISE OF THIS WARRANT HAVE NOT BEEN
REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR ANY STATE SECURITIES
LAWS. THEY MAY NOT BE SOLD, OFFERED FOR SALE, OR TRANSFERRED IN THE ABSENCE OF
EITHER AN EFFECTIVE REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS AMENDED,
AND APPLICABLE STATE SECURITIES LAWS, OR AN OPINION OF COUNSEL FOR THE COMPANY
THAT SUCH TRANSACTION IS EXEMPT FROM REGISTRATION UNDER THE SECURITIES ACT OF
1933, AS AMENDED, AND APPLICABLE STATE SECURITIES LAWS.

 

W-____

Minn Shares Inc.,

a Delaware corporation

 

COMMON STOCK PURCHASE WARRANT

 

Original Issue Date: __________ Warrant Holder: __________ No. of Shares:
__________ shares of Common Stock

  

This Common Stock Purchase Warrant (this “Warrant”) certifies that, for value
received, the Warrant Holder named above is entitled to purchase from Minn
Shares Inc., a Delaware corporation (the “Company”), during the period specified
in this Warrant, ________ (______) fully paid and non-assessable shares of
Common Stock (“Warrant Stock”), at the purchase price per share provided in
Section 1.2 of this Warrant (the “Warrant Exercise Price”), all subject to the
terms and conditions set forth in this Warrant. Capitalized terms not otherwise
defined shall have the meanings set forth in Section 5 below. This Warrant is
issued in connection with the Company’s private offering of up to 666,666 units,
with each unit consisting of one share of Common Stock and a warrant to purchase
one additional share of Common Stock (the “Offering”).

 

Section 1.       Period for Exercise and Exercise Price.

 

1.1     Period for Exercise. The right to purchase shares of Warrant Stock
represented by this Warrant may be exercised during the period commencing on the
Original Issue Date listed above and expiring on the fifth anniversary of such
date (the “Expiration Date”). From and after the Expiration Date this Warrant
shall be null and void and of no further force or effect.

 

1.2     Warrant Exercise Price. The Warrant Exercise Price shall be $5.00 per
share, subject to adjustment as hereinafter provided.

 

Section 2.     Exercise of Warrant.

 

2.1     Manner of Exercise. The Warrant Holder may exercise this Warrant on or
after the date hereof, but not later than the Expiration Date, during normal
business hours on any business day by surrendering this Warrant to the Company
at the principal office of the Company or the principal office of its transfer
agent (the “Transfer Agent”), together with an executed Notice of Exercise
attached hereto as Annex A. The Notice of Exercise shall be accompanied by
payment of the Warrant Exercise Price for the number of shares of Warrant Stock
for which this Warrant is then exercised, by cash or by certified or official
bank check.

 



 

 



 

2.2     When Exercise Effective. Each exercise of this Warrant shall be deemed
to have been effected on the day on which all requirements of Section 2.1 shall
have been met with respect to such exercise. At such time the Person in whose
name any certificate for shares of Warrant Stock shall be issuable upon such
exercise shall be deemed for all corporate purposes to have become the holder of
record of such shares, regardless of the actual delivery of certificates
evidencing such shares.

 

2.3     Issuance of Stock. As soon as practicable after each exercise of this
Warrant, the Company at its expense will cause to be issued via book-entry in
the name of the Warrant Holder or as the Warrant Holder may direct, the number
of shares of Warrant Stock to which the Warrant Holder shall be entitled upon
such exercise.

 

2.4     Partial Exercise. This Warrant may be exercised in part, and the Warrant
Holder shall be entitled to receive a new warrant, which shall be dated as of
the date of this Warrant, covering the number of shares in respect of which this
Warrant shall not have been exercised.

 

Section 3.       Warrant Adjustments. Warrant and the Warrant Exercise Price
shall be subject to adjustment from time to time upon the occurrence of certain
events as follows:

 

3.1     Reclassification or Merger. In case of any capital reclassification or
reorganization (other than a result of a subdivision, combination or dividend as
described below), or in case of any merger or consolidation of the Company with
or into another corporation (other than a merger with another corporation in
which the Company is a continuing corporation and which does not result in any
reclassification or change of outstanding securities issuable upon exercise of
this Warrant), or in case of any sale of all or substantially all of the assets
of the Company, the Company, or such successor or purchasing corporation, as the
case may be, shall execute and deliver to the Warrant Holder a new Warrant (in
form and substance reasonably satisfactory to the Warrant Holder) providing that
the Warrant Holder shall have the right to exercise such new Warrant and upon
such exercise to receive, in lieu of the shares of the Common Stock theretofore
issuable upon exercise of this Warrant, the kind and amount of shares of stock,
other securities, money and property receivable upon such reclassification,
change or merger had the Warrant been exercised immediately prior to such event.
Such new Warrant shall provide for adjustments that shall be as nearly
equivalent as may be practicable to the adjustments provided for in this Section
3 to pursue the economic benefit intended to be conferred upon the Warrant
Holder by this Warrant. The provisions of this Section 3.1 shall similarly apply
to any successive reclassification, changes, mergers and transfers.

 

3.2      Subdivisions or Combination of Shares. If the Company, at any time
while this Warrant remains outstanding and unexpired, shall subdivide or combine
its Common Stock or in the event of any dividend payable on the Common Stock in
shares of the Common Stock, the number of shares of the Warrant Stock issuable
upon exercise hereof shall be proportionately adjusted and the Warrant Exercise
Price shall be increased or decreased, as the case may be, so that the aggregate
Warrant Exercise Price of this Warrant shall at all times remain unchanged.

 

3.3      Notice of Adjustment Events. Whenever the Company engages in an event
which would give rise to adjustments under this Section 3, the Company shall
mail to the Warrant Holder, at least ten (10) days prior to the record date with
respect to such event or, if no record date shall be established, at least ten
(10) days prior to such event, a notice specifying (i) the nature of the
contemplated event, and (ii) the date on which any such record is to be taken
for the purpose of such event, and (iii) the date on which such event is
expected to become effective, and (iv) the time, if any is to be fixed, when the
holders of record of Common Stock (or other securities) shall be entitled to
exchange their shares of Common Stock (or other securities) for securities or
other property deliverable in connection with such event.



 

- 2 -

 



 

3.4      Notice of Adjustments. Whenever the Warrant Exercise Price shall be
adjusted pursuant to the provisions hereof, the Company shall within thirty (30)
days of such adjustment deliver a certificate signed by its Chief Executive
Officer, Chief Financial Officer, Secretary or Assistant Secretary to the
Warrant Holder as the registered holder hereof setting forth, in reasonable
detail, the event requiring the adjustment, the amount of the adjustment, the
method by which such adjustment was calculated, and the Warrant Exercise Price
after giving effect to such adjustment.

 

Section 4.      Ownership, Transfer and Substitution of Warrants.

 

4.1     Transfer and Exchange of Warrants. The Warrant Holder, by acceptance
hereof, agrees to give written notice to the Company before transferring this
Warrant or transferring any Warrant Stock issuable or issued upon the exercise
hereof of such Warrant Holder’s intention to do so, describing briefly the
manner of any proposed transfer of this Warrant or such Warrant Holder’s
intention as to the disposition to be made of shares of Warrant Stock issuable
or issued upon the exercise hereof. For any proposed transfer other than a
transfer to an affiliate (as defined by Rule 405 of Regulation C under the
Securities Act of 1933, as amended) of the Warrant Holder, such Warrant Holder
shall also provide the Company with an opinion of counsel reasonably
satisfactory to the Company to the effect that the proposed transfer of this
Warrant or disposition of shares may be effected without registration or
qualification (under any Federal or State law) of this Warrant or the shares of
Warrant Stock issuable or issued upon the exercise hereof. Upon receipt by the
Company of such written notice and, for transfers to non-affiliates, opinion of
counsel, such Warrant Holder shall be entitled to transfer this Warrant, or to
exercise this Warrant in accordance with its terms and dispose of the shares
received upon such exercise or to dispose of shares of Warrant Stock received
upon the previous exercise of this Warrant, all in accordance with the terms of
the notice delivered by the Warrant Holder to the Company, provided that an
appropriate legend respecting the aforesaid restrictions on transfer and
disposition may be endorsed on this Warrant or the certificates for such shares.
Notwithstanding the foregoing, upon registration of the Warrant Shares under the
Securities Act, no such opinion shall be required.

 

4.2     Transfers; Registered Holder as Owner. Subject to the provisions of
Section 4.1 hereof, this Warrant and all rights hereunder are transferable, in
whole or in part, at the principal office of the Company by the Warrant Holder
hereof in person or by duly authorized attorney, upon surrender of this Warrant
properly endorsed. Each taker and holder of this Warrant, by taking or holding
the same, consents and agrees that the bearer of this Warrant, when endorsed,
may be treated by the Company and all other persons dealing with this Warrant as
the absolute owner hereof for any purpose and as the person entitled to exercise
the rights represented by this Warrant, or to the transfer hereof on the books
of the Company, any notice to the contrary notwithstanding; but until such
transfer on such books, the Company may treat the registered holder hereof as
the owner for all purposes.

 

Section 5.      Definitions.

 

As used in this Warrant, the following terms have the meanings ascribed to such
terms below.

 

5.1       “Board” means the Board of Directors of the Company.

 

5.2       “Common Stock” means the Company’s Common Stock, $0.0001 par value per
share.

 

5.3       “Fair Market Value” means, as of any particular date: (a) the volume
weighted average of the closing sales prices of the Common Stock for such day on
all domestic securities exchanges on which the Common Stock may at the time be
listed; (b) if there have been no sales of the Common Stock on any such exchange
on any such day, the average of the highest bid and lowest asked prices for the
Common Stock on all such exchanges at the end of such day; (c) if on any such
day the Common Stock is not listed on a domestic securities exchange, the
closing sales price of the Common Stock as quoted on the OTC Bulletin Board, the
Pink OTC Markets or similar quotation system or association for such day; or (d)
if there have been no sales of the Common Stock on the OTC Bulletin Board, the
Pink OTC Markets or similar quotation system or association on such day, the
average of the highest bid and lowest asked prices for the Common Stock quoted
on the OTC Bulletin Board, the Pink OTC Markets or similar quotation system or
association at the end of such day; in each case, averaged over twenty (20)
consecutive business days ending on the business day immediately prior to the
day as of which “Fair Market Value” is being determined; provided, that if the
Common Stock is listed on any domestic securities exchange, the term “business
day” as used in this sentence means business days on which such exchange is open
for trading. If at any time the Common Stock is not listed on any domestic
securities exchange or quoted on the OTC Bulletin Board, the Pink OTC Markets or
similar quotation system or association, or if the Board determines in its
discretion that the closing prices or bid and asked prices, as applicable, do
not accurately reflect the “Fair Market Value” of the Common Stock due
insufficient trading volume, then the “Fair Market Value” of the Common Stock
shall be the fair market value per share as determined in good faith by the
Board.

 



- 3 -

 

  

5.4      “OTC Bulletin Board” means the Financial Industry Regulatory Authority
OTC Bulletin Board electronic inter-dealer quotation system.

 

5.5       “Person” means an individual, partnership, corporation, business
trust, limited liability company, joint stock company, trust, unincorporated
association, joint venture, or other entity of whatever nature.

 

5.6       “Pink OTC Markets” means the OTC Markets Group Inc. electronic
inter-dealer quotation system, including OTCQX, OTCQB and OTC Pink.

 

5.7       “Securities Act” means the Securities Act of 1933, as amended, and the
rules and regulations promulgated thereunder.

 

Section 6.      No Rights or Liabilities as Shareholder.

 

Nothing contained in this Warrant shall be construed as conferring upon the
Warrant Holder any rights as a Shareholder of the Company or as imposing any
liabilities on the Warrant Holder to purchase any securities or as a Shareholder
of the Company, whether such liabilities are asserted by the Company or by
creditors of the Company.

 

Section 7.      Miscellaneous.

 

7.1     Amendment and Waiver. This Warrant may be amended with, and any term,
covenant, agreement or condition contained in this Warrant may be waived with,
the written consent of the Company and the Warrant Holder. Any waiver of any
term, covenant, agreement or condition contained in this Warrant shall not be
deemed a waiver of any other term, covenant, agreement or condition, and any
waiver of any default in any such term, covenant, agreement or condition shall
not be deemed a waiver of any later default thereof or of any default of any
other term, covenant, agreement or condition.

 

7.2     Representations and Warranties to Survive Closing. All representations,
warranties and covenants contained herein shall survive the execution and
delivery of this Warrant and the issuance of any Warrant Stock upon the exercise
hereof.

 



- 4 -

 

  

7.3     Severability. The invalidity or unenforceability of any provisions
hereof in any jurisdiction shall not affect the validity, legality or
enforceability of the remainder hereof in such jurisdiction or the validity,
legality or enforceability hereof, including any such provision, in any other
jurisdiction, it being intended that all rights and obligations of the parties
hereunder shall be enforceable to the fullest extent permitted by law.

 

7.4     Successors and Assigns. All representations, warranties, covenants and
agreements of the parties contained in this Warrant or made in writing in
connection herewith, shall, except as otherwise provided herein, be binding upon
and inure to the benefit of their respective successors and permitted assigns.

 

7.5     Notices. All communications in connection with this Warrant shall be in
writing and shall be deemed properly given if hand delivered or sent by
telecopier (provided that such communication is confirmed by same-day deposit in
the United States mail first class postage prepaid) or overnight courier with
adequate evidence of delivery or sent by registered or certified mail return
receipt requested and, if to the Warrant holder, addressed to such Warrant
Holder at his or its address as shown on the books of the Company or its
Transfer Agent, and if to the Company, at its offices at:

 

Minn Shares Inc.

315 E. Lake St.

Suite 301

Wayzata, Minnesota 55391

Attention: Chief Executive Officer

 

or such other addresses or Persons as the recipient shall have designated to the
sender by a written notice given in accordance with this Section 7.5. Any notice
called for hereunder shall be deemed delivered when sent in accordance with this
Section 7.5.

 

7.6     Fractional Shares. No fractional shares of Warrant Stock will be issued
in connection with any exercise hereunder, but in lieu of such fractional shares
the Company shall make a cash payment to the Warrant Holder equal to the
fractional share issuable times the fair market value of one share of Common
Stock, as determined by the Company’s Board of Directors.

 

7.7     Governing Law. The validity and construction of this Warrant and all
matters pertaining hereto are to be determined in accordance with the laws of
the State of Delaware without reference to the conflict of law principles of
that state.

 

7.8     Headings. The headings used herein are solely for the convenience of the
parties and shall not serve to modify or interpret the text of the Sections at
the beginning of which they appear.

 

7.9     Signatures. This Warrant may be executed by facsimile or electronic
signature.

  

- 5 -

 



  

IN WITNESS WHEREOF, the Company has caused this Warrant to be executed as of the
day first above written.

 



  MINN SHARES INC.,   a Delaware corporation         By:     Name: John P. Yeros
    Its: Chief Executive Officer







 

- 6 -

 



  

Annex A to Common Stock Purchase Warrant

 

NOTICE OF EXERCISE

 

(Complete and sign only upon exercise of the

Common Stock Purchase Warrant in whole or in part.)

 

To:         Minn Shares Inc.

 

The undersigned, the holder of the attached Common Stock Purchase Warrant to
which this Notice of Exercise applies (the “Warrant”), hereby irrevocably elects
to exercise pursuant to Section 2.1 of the Warrant and to purchase _________
shares of Common Stock, from Minn Shares Inc. and herewith makes payment of
$____________________________ therefor in cash or by certified or official bank
check.

 

The undersigned hereby requests that such securities be issued in the name(s)
and delivered to the address(es) as follows:

 

Name:
________________________________________________________________________________________________________________

Address:
______________________________________________________________________________________________________________

Social Security Number:
__________________________________________________________________________________________________

Deliver to:
_____________________________________________________________________________________________________________

Address:
______________________________________________________________________________________________________________

 

If the foregoing evidences an exercise of the Warrant to purchase fewer than all
of the shares of Common Stock to which the undersigned is entitled under such
warrant, please issue a new warrant, of like tenor, relating to the remaining
portion of the securities issuable upon exercise of such warrant in the name(s),
and deliver the same to the address(es), as follows:

 

Name:
________________________________________________________________________________________________________________

Address:
______________________________________________________________________________________________________________

Dated:
________________________________________________________________________________________________________________





 

_____________________________________________________________________________________________________________________











(Name of Warrant Holder)   (Social Security or Taxpayer Identification    
Number of Warrant Holder, if applicable)



SIGN HERE:

The undersigned and any recipient of Common Stock or a new Warrant hereunder are
“accredited investors” as defined in Regulation D promulgated under the
Securities Act of 1933, as amended.

 











_____________________________________________ ___________________________ 
(Signature of Warrant Holder or Authorized Signatory)   Date

 

___________________________________________________



(Type or Print Name of Warrant Holder or Authorized Signatory)

 

NOTE:  The above name and signature should correspond exactly with the name on
the first page of this Warrant or with the name of the assignee appearing in the
form of assignment attached as Annex B to the Warrant.

 



- 7 -

 

 

Annex B to Common Stock Purchase Warrant

 

FORM OF ASSIGNMENT

 

(To be executed upon transfer of Common Stock Purchase Warrant)

 

FOR VALUE RECEIVED, the undersigned hereby sells, assigns and transfers to
____________________ the right represented by the within Warrant, as such right
may apply to _________ shares of Common Stock which are the subject of the
within Warrant, together with all rights, title and interest therein, and does
hereby irrevocably constitute and appoint ____________________ attorney to
transfer such Warrant on the warrant register of the within named Company, with
full power of substitution.

 

DATED: _________________.

 



  Signature:        





 



(Signature must conform in all respects to name of Holder as specified on the
face of the Warrant)

 

 

- 8 -



 

